Tlie opinion of tlie Court was delivered by
McEnery, J.
Plaintiffs, tlie licirs of Samuel Stewart, proceeded by rule against tlie City of New Orleans and tlie Recorder of Mortgages to compel tlie cancellation and erasure of taxes, tax liens and privileges for tlie years 1880, 1882, 1883.
They rely upon the provisions of Section 24 of Act 77 of 1830, of Section 34 of Act 96 of 1882, and 98 of 1886. And if these several laws do not apply, they rely upon Act 96 of 1877, section 36.
*129Tlie city contends that taxes, oto., tax liens and privileges arc imprescriptible under Section 20 of Article No. 7 of the E. S. of 1870.
In tlie case of the City of New Orleans vs. Wood, 34 Ann. 732, it was held that Act 77 of 1880 did not apply to the City of New Orleans; that the Convention which framed the Constitution of 1879 did not intend to alter, nullity or abolish the mode of collecting municipal taxes, then in existence, by Articles 210, 211 of the Constitution, without the necessary legislation to cany into effect and make operative said articles. Act 96 of 1882, in its title and text, is almost identical with Act 77 of 1880. In both acts the language relating to the prescription of tax liens and privileges is the same, with the exception in the former ac-t, tlie time within which the privilege and lion shall prescribe is fixed at five years. ■ That the act of 1882 applies to the collection of State taxes, and not to tlie collection of the taxes of the City of New Orleans, is clearly deducible from sections 44 and 52, providing for the sale of movable and immovable property. In both sections the form,of sale is: “The State of Louisiana vs. Delinquent Tax Debtor.” All the provisions of said act relate to the assessment and collection of State taxes, and section 34 of said act, regulating tlie prescription of tax' privileges, liens and mortgage, applies to those in favor of the State. 34 Ann. 732.
It is contended by plaintiffs that Act 119 of 1882 places municipal corporations on tlie same footing as the State, and that existing laws relating to tlie prescription of State taxes also apply to and regulate municipal taxes. ■- <•
This act regulates the modi, maimers and method of collecting parish and municipal taxes by extending the provisions of Act 96 of 3882, so far as it relates to assessments, notices, and sales, and the time in which they shall he made, to subordinate political corporations. Its purpose was to cany into effect Article 218 of the Constitution, thus regulating, under existing State laws, the mode of proeedu.ro in the enforcement of Die collection of parish and municipal taxes.
Tlie case of Mayor vs. Hayman, 35 Ann. 301, does not support tlie position assumed by the plaintiffs. Tlie only question before the court, in that case, was whether the tax due tlie City of Alexandria could be collected by suit or under the provisions of Act 96 of 1882.
This court said, in relation to/that contention: “ * * the payment of taxes, whether due to the State or parish, or to incorporated villages, towns or the city, can not he enforced by a suit, but only in the mode provided by tlie Act of July 5, 1882.”
In the case of Saloy vs. Woods, cited by plaintiff’s counsel, the question raised in the instant case does not seem to have been presented or *130discussed. The court decided the question upon the pleadings and the state of facts presented. The question presented was whether the institution of a suit in 1882 interrupted the proscription of taxes due from 1882 to 1887. Act No. 26 of 1886 is the only law enacted since the adoption of the Constitution of 1879, which fixes the period in which State,,parish and municipal tax mortgages, liens and privileges shall prescribe. It provides in direct terms for the future, and, therefore, does not affect the question under consideration. 39 Ann. 124.
Section 20 of the City Charter of 1870, which, it is alleged, renders tlie city taxes imprescriptible, was repealed by Act 96 of 1877.
In the case of Davidson vs. Lindop, this court indicated its views on this question in the following language,: “ Under this law the tax privileges of the City of New Orleans were, practically imprescriptible. It remained unaffected by any subsequent legislation until Act 96 of 1877. Sections 36 and 102 of that act, taken together, leave the impression that they were intended to apply to tax privileges in favor of the City of New Orleans as well as to others. But they manifestly apply only to future taxes.”
On a careful review of this act and subsequent legislation, we are satisfied that our views in that case were correct and that Act 97 of 1877 regulated the assessment, collection and prescription of State, parish and municipal tax privileges, pledges and liens and applies to city taxes assessed in 1880, 1882, 1883.
The constitutionality of the act is attacked by the city because in the title of the act there is no special mention made of the City of New Orleans in connection with the language of sa.id title relating to the prescription of tax privileges.
The title fully covers all that is contained in the body of the act.
The title of the act recites that it is a law for regulating the mode of assessing and collecting taxes throughout the State, and recites also “ the limitation for license, taxes and assessment and the appointment of assessors for each parish.” Tf was not necessary to mention by name each political subdivision in the State. The act was passed and became a law in conformity to Article 134 of the Constitution of 1868.
It is argued by plaintiffs that Section 36 of Act 96 of 1877 applies to the tax as well as the privilege and pledge. The text of the section, in positive language, justifies an opposite interpretation. Counsel for plaintiffs rely, for the interpretation of said text, upon the case of Reed vs. Creditors, 39 Ann. 115. In the reported opinion language on page 124 is as follows: “ But in as much as tlic taxes asserted in the collector’s opposition are only those of 1869, 1875, 1876, 1877 and 1878, *131those only of the last two years are prescriptible under Act 96 of 1877 ; but as we have seeu, the mortgage is unaffected by it.”
The written opinion, as rendered by the court, is as follows: “ But in as much as the taxes asserted in the tax collector’s opposition are only those of 1869, 1875, 1876, 1877, 1878, the privileges securing only those of the last two years are prescriptible under Act 96 of 1877 ; but as we have seeu, the mortgage securing them is unaffected thereby.”
We, therefore, conclude that the lien, privilege and pledge resulting' from the inscription of the taxes due the City of New Orleans from the taxes of 1880 and 1882 are prescribed, but that the taxes of 1880 and-1882 are still due said city, which remains an ordinary creditor for the amounts thereof and entitled to be paid accordingly.
The judgment appealed from is amended, rejecting plaintiff’s demand for the annullment of the taxes due said City of New Orleans for the years 1880 and 1882, and in other respects it is affirmed, plaintiff to pay costs of appeal.